Citation Nr: 0017508	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  93-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  He responded with a 
timely notice of disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
November 1995, and again in July 1997; on each occasion, it 
was remanded for additional development.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of bipolar disorder.  

2.  The preponderance of the evidence demonstrates that the 
veteran does not have a current diagnosis of post traumatic 
stress disorder.  

3.  The veteran did not incur a psychiatric disability during 
service, or within a year thereafter.  


CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disability, to include post traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in active military service from June 1969 
to May 1971, including a tour of duty in Vietnam.  A May 1971 
service separation medical examination was negative for any 
history of or treatment for a psychiatric disability.  His 
DD-214 indicates his military occupational specialty was as a 
cook.  He was awarded the Bronze Star and Army Commendation 
Medal, both for meritorious achievement in Vietnam.  No 
specific designations of combat, such as the Purple Heart or 
Combat Infantryman's Badge, were of record.  

In May 1976, the veteran was admitted to a private hospital 
based on a judge's commitment order after the veteran had 
stabbed his wife.  The provisional diagnosis was of reactive 
depressive neurosis.  He was tense but cooperative.  He was 
also talkative.  Explosive personality was diagnosed upon his 
discharge in July 1976, and he was found competent to stand 
trial.  

Hospitalization at a VA medical center was afforded the 
veteran in January 1991.  He reported agitation, loss of 
concentration, and auditory hallucinations.  He was treated 
with medication and therapy, and a diagnosis of paranoid 
schizophrenia was afforded him.  He was discharged from the 
VA hospital in February 1991.  

The veteran was hospitalized at a private facility in 
November 1991 after becoming aggressive and threatening 
toward his family.  He voiced paranoid delusions concerning 
the Mafia, and discussed his plans to run for President of 
the U.S.  He was afforded medication and treatment, and a 
diagnosis of chronic paranoid schizophrenia was given.  

The veteran filed a claim in December 1991 for service 
connection for post traumatic stress disorder.  A VA general 
medical examination was afforded him in January 1992.  A VA 
psychiatric examiner stated the veteran "appears to have a 
major psychiatric disorder with psychotic features."  
However, a definitive diagnosis could not be given at that 
time without review of the veteran's medical records, which 
were not available.  

The RO considered the evidence of record and denied the 
veteran's claim for service connection for post traumatic 
stress disorder; he was so informed in April 1992.  He in 
turn filed a notice of disagreement in July 1992, and was 
sent a statement of the case in October 1992.  An informal 
substantive appeal was filed by the veteran in January 1993, 
perfecting his appeal.  

In March 1993, the veteran's representative submitted several 
written statements from the veteran's friends and family.  
They described his erratic behavior after his return from 
Vietnam.  He became more socially withdrawn and isolated, and 
was prone to violent outbursts.  His ex-wife also stated that 
he stabbed her during an argument in the mid-1970's.  

The veteran was seen by a VA psychiatrist in March 1993.  His 
reported symptoms included nightmares about Vietnam, 
irritability, and social isolation.  The examiner diagnosed 
post traumatic stress disorder, but also stated he could not 
rule out a 'co-existing psychosis."  

Another VA psychiatric examination was afforded the veteran 
in April 1993.  He gave a history of having observed fellow 
soldiers being "blown up" in Vietnam.  Thereafter, he 
experienced marked mood swings, from depression to euphoria.  
The examiner described the veteran's demeanor as 
"excitable," and his discussions were "intense."  He 
voiced plans to run for President of the U.S.  The VA 
examiner diagnosed manic-depressive illness, and stated the 
diagnosis of post traumatic stress disorder could not be 
ruled out at that time, but rendering such a diagnosis at the 
present time was made "practically impossible" by the 
veteran's erratic history.  

A personal hearing before a hearing officer at the RO was 
afforded the veteran in August 1993.  He reported being 
involved in several firefights while in Vietnam.  After he 
returned, he experienced feelings of depression, social 
isolation, and irritability.  He also abused alcohol after he 
left the service, but he was currently attempting to abstain.  
According to the veteran's contentions, he currently has post 
traumatic stress disorder as a result of his service in 
Vietnam.  

The veteran was again hospitalized at a VA medical center 
from January to February 1994.  A bipolar disorder, manic and 
without psychotic features, was diagnosed, and he was 
afforded medication and therapy.  He returned for 
hospitalization in November of the same year, exhibiting 
"severely disturbed manic behavior."  He had again been 
noncompliant with his psychiatric medication.  Bipolar 
disorder, manic, and mixed personality disorder were 
diagnosed.  

Additional VA hospitalization was afforded the veteran in 
February 1995.  He was hospitalized after the police found 
him throwing rocks at cars.  An initial diagnosis of either a 
schizophrenic or bipolar disorder was given, and he was 
afforded appropriate treatment.  He was discharged in March 
1995 with a diagnosis of bipolar disorder with psychotic 
features.  

In April 1995, the veteran was found eligible for Social 
Security Disability benefits, effective from June 1990.  He 
was found to be disabled due to "schizophrenia, paranoid, 
and other psychotic disorders."  

The veteran's claim was initially presented to the Board in 
November 1995, at which time it was remanded for additional 
development.  

The veteran was hospitalized at a VA medical center in 
February 1996.  He displayed "symptoms consistent with mania 
with psychotic features."  He was again noted to be 
noncompliant with his psychiatric medication.  A diagnosis of 
bipolar disorder was afforded him, and he was discharged in 
March 1996.  

Due to the conflicting diagnoses of record, the veteran was 
afforded a VA examination before a board of two psychiatrists 
in September 1996.  His medical records were reviewed prior 
to the examination.  He reported such symptoms as recurrent 
episodes of depression, racing thoughts, manic episodes, and 
poor motivation following his military service in Vietnam.  
The doctors evaluated the veteran and concluded a diagnosis 
of bipolar disorder was warranted.  Additionally, according 
to the VA medical examiners, the veteran "did not present 
with clear cut symptoms of post traumatic stress disorder," 
and for that reason, "a diagnosis of post traumatic stress 
disorder cannot be made at this time."  

The RO considered the additional medical evidence added to 
the claims folder, and continued the prior denial of service 
connection for post traumatic stress disorder.  

The veteran's claim was again presented to the Board in July 
1997, at which time it was remanded a second time for 
additional development.  

VA hospitalization was afforded the veteran in July 1997 
after he was found by the police wandering the streets and 
acting confused.  A diagnosis of schizoaffective disorder, 
bipolar type, was afforded the veteran, and he was treated 
and discharged that same month.  

The veteran was hospitalized at a private hospital in August 
1997 due to acute symptoms of paranoid schizophrenia.  He had 
been found in the street burning his clothes, and was 
certified on an emergency basis for involuntary commitment.  
He was treated and released, with a diagnosis of paranoid 
schizophrenia, in August 1997.  

In January 1998, the RO received additional military records 
from the U.S. Armed Services Center for Research of Unit 
Records.  While the veteran was not specifically named in the 
military records obtained, these records confirmed that 
several unnamed members of units to which the veteran was 
assigned did come under enemy fire during his period of 
overseas service.  

An additional VA psychiatric examination was afforded the 
veteran in August 1998.  He described several instances of 
combat while in service in Vietnam.  The examiner found the 
veteran to be relatively stable considering his prior history 
of manic episodes.  Overall, while "he demonstrated some 
symptoms consistent with post traumatic stress disorder," it 
was not sufficient in the examiner's opinion "to strictly 
adhere to the diagnostic criteria for PTSD."  A diagnosis of 
bipolar disorder was given the veteran.  The RO considered 
this additional medical evidence and continued the prior 
denial of service connection for post traumatic stress 
disorder.  The claim was then returned to the Board.  

Analysis

The veteran seeks service connection for a psychiatric 
disability, claimed as post traumatic stress disorder.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, service 
connection may also be awarded for certain statutorily-
enumerated disabilities, such as psychoses, which manifest to 
a compensable degree within one year of the date of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (1999); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).  However, as with any claim, the 
veteran bears the burden of submitting evidence sufficient to 
render his claim well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

A well grounded claim for service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, requires medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between the claimed stressor and the current 
diagnosis of post traumatic stress disorder.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  For the purpose of 
determining well groundedness, the veteran's lay testimony of 
an in-service stressor is presumed to be credible, unless it 
is inherently incredible or implausible on its face.  Samuels 
at 435-36.  

In the present case, the veteran has submitted his own 
testimony of a stressful event which allegedly occurred 
during his service in Vietnam.  As the veteran's service 
personnel records confirm his service in the Vietnam theater, 
and the described event is not inherently implausible, this 
testimony is accepted as credible, for the purpose of 
determining well groundedness.  Id.  Next, the record 
contains a March 1993 VA examination report, authored by a 
competent medical professional, containing a diagnosis of 
post traumatic stress disorder, due in part to the veteran's 
reported experiences during service.  This evidence is 
sufficient to render the claim well grounded.  Id.  Once a 
claimant has submitted evidence sufficient to render a claim 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

As an initial matter, a regulation pertinent to post 
traumatic stress disorder claims, 38 C.F.R. § 3.304(f), was 
modified in June 1999 to reflect the U. S. Court of Appeals 
for Veterans Claims' (Court) holding in Cohen v. Brown [10 
Vet. App. 128 (1997)].  64 Fed. Reg. 32,807-08 (1999); Cohen, 
supra.  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, because the regulatory change 
modifies only the criteria used to establish the veteran's 
claimed stressor, and an in-service stressor is assumed 
arguendo in the present case, no prejudice exists in the 
Board's adjudication of the appeal at this time.  A remand 
for RO consideration in light of the changes to 38 C.F.R. 
§ 3.304(f) is not warranted.  

While the veteran has submitted a well grounded claim, the 
preponderance of the evidence is against a current diagnosis 
of post traumatic stress disorder, and his claim must thus be 
denied.  

According to the medical evidence, detailed above, the 
veteran has been afforded extensive psychiatric treatment 
since 1976, when he was first hospitalized at a private 
facility after stabbing his wife.  An explosive personality 
was diagnosed at that time.  Since then, he has received 
several different diagnoses, including bipolar disorder, 
manic-type, manic-depression, mixed personality disorder, and 
chronic paranoid schizophrenia.  On only one occasion, a 
March 1993 VA psychiatric examination, was the veteran 
diagnosed with post traumatic stress disorder.  

The Court has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In the present case, the veteran was diagnosed with post 
traumatic stress disorder on only one occasion, in March 
1993, after a single examination by Dr. J.M.T., a VA 
psychiatrist.  While no evidence suggests Dr. T. is other 
than a competent and credible medical expert, he only had a 
single opportunity to examine the veteran, and he could not 
rule out the existence of a "co-existing psychosis" at that 
time.  In contrast to Dr. T.'s single examination of the 
veteran, several medical professionals, both VA and private, 
have had the opportunity to observe and treat the veteran 
over extended periods of time, during his many psychiatric 
hospitalizations beginning in 1976.  Without exception, he 
has been diagnosed with psychiatric disabilities other than 
post traumatic stress disorder on those occasions.  
Hospitalization summaries from July 1976, January 1991, 
November 1991, February 1994, November 1994, February 1995, 
February 1996, July 1997, and August 1997 are all negative 
for a diagnosis of post traumatic stress disorder.  

Likewise, with the exception of the March 1993 VA examination 
report, the remainder of the veteran's VA examinations 
reflect a psychiatric diagnosis other than post traumatic 
stress disorder.  VA examination reports from January 1992, 
April 1993, September 1996, and August 1998 are all negative 
for a diagnosis of post traumatic stress disorder.  Due to 
the conflicting psychiatric diagnoses of record, the veteran 
was afforded a special VA examination before a board of two 
psychiatrists in September 1996.  The VA doctors evaluated 
the veteran and concluded the veteran "did not present with 
clear cut symptoms of post traumatic stress disorder," and 
for that reason, "a diagnosis of post traumatic stress 
disorder cannot be made at this time;" a bipolar disorder 
was diagnosed instead.  

Considering the veteran's claim in light of psychiatric 
diagnoses other than post traumatic stress disorder, the 
medical evidence conclusively establishes a current 
psychiatric diagnosis.  However, the earliest diagnosis of a 
psychiatric disability dates to 1976, five years after the 
veteran's discharge from service.  Additionally, no medical 
opinion of record suggests the veteran's current psychiatric 
disability had its onset either during service or within a 
year thereafter.  Hence, service connection for a psychiatric 
disability other than post traumatic stress disorder is also 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
38 U.S.C.A. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

The veteran, along with several of his friends and family 
members, has alleged that he has a current diagnosis of post 
traumatic stress disorder due to traumatic events experienced 
during his military service in Vietnam.  While these lay 
persons are all qualified to testify regarding such easily-
observable symptomatology as sudden and bizarre behavior 
changes, they are not qualified to provide expert medical 
opinion evidence, including a diagnosis of a psychiatric 
disability.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)]; Falzone v. Brown, 8 Vet. App. 398 (1995).  Hence, 
service connection for a psychiatric disability, including 
post traumatic stress disorder, cannot be afforded the 
veteran based on the proffered lay testimony.  

In conclusion, the vast preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disability, claimed as post traumatic stress 
disorder.  The majority of medical evidence supports a 
psychiatric diagnosis other than post traumatic stress 
disorder, and such a disability did not arise until many 
years after service; for these reasons, the claim must be 
denied.  


ORDER

The veteran's claim for service connection for a psychiatric 
disability, claimed as post traumatic stress disorder, is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

